JUSTICE NELSON
dissents.
¶30 Respectfully, I dissent from the Court’s decision.
¶31 There is nothing in In re Mental Health of K.G.F., 2001 MT 140, 306 Mont. 1, 29 P.3d 485, that states that the presumption set out in ¶ 88 of that Opinion is rebuttable. Opinion, ¶ 24. Rather, K.G.F. unequivocally states that “the absence of any evidence of a voluntary and knowing consent [to commitment] by the patient-respondent-will establish the presumption that counsel was ineffective.” K.G.F., ¶ 88.
¶32 Here, as the Court concedes, C.R.C. did not voluntarily and knowingly consent to her commitment. Indeed, as the Opinion clearly shows, she fought being committed and treated with every ounce of her being. Opinion, ¶¶ 6-8. C.R.C. was very forceful in voicing her desires and in refusing to cooperate with the State’s efforts to involuntarily commit her. Importantly, she had that right! There is nothing in the blackletter law or the United States or Montana Constitutions that required C.R.C. to roll over and play dead or to grease the skids of the *221process that was bent on taking her liberty and her dignity from her-regardless of the sterling motives this Court attributes to the result of that process.1 Opinion, ¶ 27.
¶33 Defense counsel did not have to waive C.R.C.’s right to resist her commitment. C.R.C. lived in her neighborhood for many years. While she was sometimes offensive, obscene and threatening, the same can be said of many neighbors in many neighborhoods across this State. The point is, C.R.C. never hurt anyone. Defense counsel could have simply put the State to its proof and offered what he could in the way of cross-examination and argument in support of his client’s desire not to be involuntarily committed. Defense counsel effectively turned an involuntary commitment proceeding into a voluntary one-against the wishes of his client.
¶34 We would condemn a criminal defense attorney who stands before the fact-finder and concedes the guilt of the accused against his or her client’s wishes. So should we here, where the person to be committed suffers no less loss of liberty and dignity; where she is no less stigmatized; and where she is charged, not with a crime, but rather, with the unfortunate circumstance of her illness. Defense counsel had the statutory and constitutional obligation to advocate for what little chance at liberty and dignity C.R.C. had left; he should not have simply given those important constitutional rights away.
¶35 This Court’s Opinion in K.G.F. forced some simple, beneficial, albeit unwelcome, reforms on Montana’s system of involuntary civil commitments. Defense counsel are now required to come to court with at least some minimal training; to actually consult with their clients; to prepare before they reach the steps of the courthouse; to fight to preserve their client’s statutory rights under Title 53, chapter 21, MCA, and their constitutional rights under Article II, Sections 4 and 17 of the Montana Constitution; and to vigorously advocate for their clients’ wishes. K.G.F., ¶¶ 66-89. None of these has been popular with prosecutors or the trial bench. Not surprisingly, there are many in both groups who argue for a return to the expedient, pro-forma, paternalistic approach of the past. After all, it was quicker, cheaper *222and more convenient when attorneys appointed to defend persons subject to involuntary commitment simply conceded defeat at the outset.
¶36 Unfortunately, with this decision, the polestar of our review of ineffective assistance of counsel claims in involuntary civil commitment cases changes. No longer will we enforce the bright line presumption of K. G.F. Henceforth, the focus will be on justifying what defense counsel did or, more likely, did not do, in the defense of his or her client. Sadly, history and experience teach us that the courts will always be able to find a rationale supporting the result sought to be achieved-involuntary commitment.
¶37 Montanans whose only affront is their sickness deserve better from their courts-and from their government.
¶38 Respectfully, I dissent.

 Indeed, this process basically involves little more than taking the mentally ill person off the streets for a short period of time; medicating her; counseling her a few times; declaring that she is stable and no longer a threat; and then putting her back out on the streets-often to repeat the cycle all over again. And, when this spit-wad approach to treating mental illness inevitably misses the mark, we warehouse the products of our systemic failures in Deer Lodge, Warm Springs or Boulder. Mission accomplished!